Citation Nr: 1505665	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) with anxiety and depression associated with traumatic brain injury (TBI), initially evaluated as 50 percent disabling.

2.  Evaluation of vertebral fractures of the thoracolumbar spine, initially evaluated as 10 percent disabling.

3.  Entitlement to service connection for status-post trauma to the mouth with residuals of mandibular bilateral tooth enamel fractures, for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for PTSD and vertebral fractures of the thoracolumbar spine, as well as denied service connection for service connection for status-post trauma to the mouth with residuals of mandibular bilateral tooth enamel fractures.

In an August 2013 rating decision, the RO granted service connection for a TBI, and recharacterized the Veteran's PTSD as PTSD with anxiety and depression associated with TBI.  As such, the issue has been recharacterized as shown above.

The Virtual VA claims file has been reviewed.  Other than the aforementioned August 2013 rating decision, documents contained therein are duplicative of those in the paper claims file.  Other than the informal hearing presentation, documents in the Veterans Benefits Management System are duplicative of those in Virtual VA and the paper claims file.

The Veteran's representative, in the July 2014 informal hearing presentation, raised the issue of entitlement to service connection for status-post trauma to the mouth with residuals of mandibular bilateral tooth-enamel fractures for treatment purposes.  The Board observes that the RO attempted to address this issue in the March 2012 Statement of the Case; however, as will be discussed below, the RO is not to adjudicate a claim for service connection for a dental condition for treatment purposes in the first instance.

Thus, the issue service connection for status-post trauma to the mouth with residuals of mandibular bilateral tooth enamel fractures, for treatment purposes, as well as the issues of entitlement to increased ratings for PTSD with anxiety and depression associated with TBI and vertebral fractures of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental disability for which compensation can be authorized.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of dental trauma for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in November 2011, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.   

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition, under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from 0 to 100 % for compensation purposes").
The Board acknowledges that the Veteran had a mandibular fracture in service, due to trauma, in November 2005.  The Veteran underwent a closed reduction of the right mandibular angle fracture, with mandibulomaxillary fixation (MMF).  Service treatment records also show that, in February 2007, he had his wisdom teeth extracted.  

The Veteran was afforded a VA dental examination in December 2011.  The Veteran reported that he had a left lower jaw fracture in 2005 due to being hit in the mouth; he states that he had injuries to the wisdom teeth area.  He also reported that he had a related jaw fracture on the right side, treated by having his mouth wired shut.  He complained that he experiences a sensitive jaw and teeth.  Physical examination showed normal teeth, maxilla, mandible, and temporomandibular articulation.  X-rays showed fractured teeth, at #15 and #30; there were no other significant diagnostic test findings or results.  The Veteran was diagnosed with status-post mandibular bilateral jaw fracture (for which the Veteran is currently service-connected) and status-post trauma to the mouth with residuals of mandibular bilateral tooth-enamel fractures at #15 (lingual cusp fracture) and #30 (mesiolingual cusp chip); the VA examiner found that there was no loss of teeth due to loss of substance of the maxilla or due to loss of substance of the mandible.  

As previously discussed, service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, which is not shown here.  38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran does not have any other dental condition for which service connection for compensation purposes can be awarded.

In so finding, the Board makes no determination with respect to whether the Veteran may be entitled to service connection for dental conditions for outpatient treatment purposes, which, as indicated above, is not subject of the current appeal.

Accordingly, as the Veteran does not have loss of the substance of the body of the maxilla or the mandible, service connection for compensation purposes must be denied. In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for status-post trauma to the mouth with residuals of mandibular bilateral tooth enamel fractures is denied.


REMAND

The Veteran, through his representative, asserts that the symptoms of his service-connected PTSD and vertebral fractures of the thoracolumbar spine worsened since his 2011 VA examinations and are more severe than presently evaluated.  Additionally, as previously noted, an August 2013 rating decision granted service connection for a traumatic brain injury (TBI) and recharacterized the Veteran's PTSD as PTSD with anxiety and depression associated with a TBI.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment, including that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, as to certain listed questions, including whether the Veteran has a compensable or noncompensable service-connected dental condition or disability, whether the dental condition or disability is a result of combat wounds, and whether the dental condition or disability is a result of service trauma.  See 77 Fed. Reg. 4469 (Jan. 30, 2012).

The adjudication of the dental treatment issue in the March 2012 Statement of the Case, however, appears to have been done without consideration of the VBA and VHA policy.  See M21-1R, Part III, Subpart v., Chapter 7, Section C, and M21-1R, Part IX, Subpart ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims; see also VBA Fast Letter 10-42 (Guidance on Rating Dental Conditions), dated in October 2010.

These manual provisions and Fast Letter direct that an RO is not to adjudicate a claim for service connection for a dental condition for treatment purposes in the first instance in most cases.  Such a claim, instead, is to be referred to a VHA facility for that administration to make a determination of eligibility in the first instance.  The VHA facility is also responsible for notifying the Veteran of any decision.  There is a specific process to be followed should the VHA facility require assistance from VBA in providing additional information in order to make a decision.  In any event, the initial determination is to be made by the VHA facility. In light of this, the Veteran's claim for treatment should be initially referred to the VHA.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to obtain and associate with the record any copies of the Veteran's VA treatment records associated with the claims on appeal.

2.  Schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of his service-connected vertebral fractures of the thoracolumbar spine.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD with anxiety and depression associated with TBI.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Refer the Veteran's dental claim for outpatient treatment purposes to a VHA facility (VA medical center (VAMC)) for that administration to make a determination of eligibility in the first instance as outlined in M21-1R, Part III, Subpart v., Chapter 7, Section C, and M21-1R, Part IX, Subpart ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims; see also VBA Fast Letter 10-42 (Guidance on Rating Dental Conditions), dated in October 2010. 

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim. 

5.  After completing all indicated development, the RO should readjudicate the claims for increased ratings in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


